Citation Nr: 0204746	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  94-20 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
July 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
reopening the appellant's claim for entitlement to service 
connection for a low back disability, on the basis that new 
and material evidence sufficient to warrant reopening of the 
claim had not been submitted.  The Board found new and 
material evidence sufficient to warrant reopening of the 
appellant's claim in a December 1996 decision, and remanded 
the case for further adjudication.  

Although other claims had been on appeal in addition to that 
presently before the Board, the appellant withdrew his claim 
for an in increased rating for his service-connected 
bilateral knee disability, and residuals of a left foot 
injury, in a May 1998 statement.

The case was returned to the Board, and a decision was issued 
in August 1998, which denied the benefit sought.  Thereafter, 
the veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (hereinafter, "Court").  The 
Court vacated the Board's August 1998 decision and remanded 
the case to the Board for consideration of the Veterans 
Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  The appellant served on active duty from September 1987 
to July 1990.

2.  During service, the appellant manifested acute and 
transitory complaints of back pain, which resolved without 
residuals.

3.  Competent medical evidence does not attribute the 
appellant's current complaints of low back pain to his 
service-connected disabilities.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
military service, and is not the proximate result of any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a low back 
disability.  Under pertinent law and VA regulations, service 
connection may be granted if the disability was incurred or 
aggravated during service, or manifested as the proximate 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110; 38 C.F.R. § 3.303.  It is not necessary to have a 
diagnosis of a particular disability during service, but it 
is necessary to have manifestations sufficient to establish 
that a disability was present.  38 C.F.R. § 3.303(d).

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The VA has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous medical records and 
records of multiple examinations in the file.  The veteran 
has been offered an opportunity to submit additional evidence 
in support of his claim.  In short, the Board concludes that 
the duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.

In its deliberations, the Board has also taken into 
consideration the new regulations at 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159), promulgated pursuant to the enabling 
statute.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute is 
not necessary, and reviewing the claim without remanding it 
is not prejudicial to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384  (1993).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. §3.303(b).  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The appellant denied a history of recurrent back pain at the 
time of his June 1986 military enlistment examination, and 
his spine and other musculoskeletal system was described as 
normal.  Treatment records reveal that the appellant 
complained of back and abdominal pain associated with a 
urinary tract infection in April 1988.  A June 1989 entry 
reported that he complained of pain in his knees and lower 
back.  However, the examiner observed that he had full range 
of motion, could heel to toe walk, and that his gait was 
within normal limits.  The examiner merely assessed low back 
pain and prescribed a back sheet, and medication to be taken 
as needed.  In July 1989, the appellant reported back pain of 
6 weeks duration and stomach pain.  He denied any history of 
injury.  No objective findings regarding his back were 
indicated, and the examiner assessed prostatitis and 
gastritis.  The appellant reported that he was much improved 
at his follow up appointment later that month.  A September 
1989 entry reported that the appellant complained of knee and 
back pain.  He reported that he had had knee pain for 2 
months and back pain for 1 week.  He had full range of motion 
of his back, and a normal gait.  No objective findings 
regarding his back were indicated.  He continued to receive 
treatment for knee pain, but no further complaints regarding 
his back were mentioned.

A February 1990 medical board evaluation was conducted for 
predominant complaints relating to pain in both knees.  In 
summary, it was noted that he had been seen by a minimum of 
two orthopedic surgeons.  With the exception of very minimal 
patellofemoral crepitance, the examination of both knees was 
normal.  Physical complaints were reported as excessive in 
relation to objective findings.  On another record from 
February 1990, the appellant reported a history of recurrent 
back pain.  He claimed a 2 to 3 year history of back pain 
after lifting.  However, no objective findings were indicated 
on physical examination, and his spine and musculoskeletal 
examination were evaluated as entirely normal.

A VA examination was conducted in February 1991.  The 
appellant reported that he received a medical discharge 
because of disabilities and complained of pain in his back.  
He claimed to have continuous pain in his back secondary to 
his activities in service.  However, he reported that it was 
worse since he had fractured of his foot.  Physical 
examination revealed that the appellant had Grade 3 pes 
planus.  The examiner noted that his pes planus could very 
well be some of the reason for his low backache with a 
tendency to protect the area on walking from the pain.

Private medical treatment records from Palm Beach Gardens 
Medical Center, dated from July 1992 to October 1992, 
reported that the appellant received treatment for his knees 
and arthroscopic surgery with follow up.  However, no 
complaints or findings referable to his back were indicated.

A VA examination was conducted in July 1993.  The appellant's 
primary complaint was of knee pain.  However, during the 
course of the examination he mentioned some complaints about 
pain in his lower back, which he claimed was from 
"injuries" while in service.  He denied that he ever 
received any specific therapy for this during service.  The 
examiner observed that the appellant walked into the 
examining room without any apparent distress or any gross 
defects in his lower extremities.  Inspection of his 
lumbosacral area showed a normal lordotic curve.  Flexion of 
the torso was limited on the part of the appellant, because 
he complained about some discomfort in the lumbosacral area 
without any definite localization.  He rotated his torso, 
left and right, about 75 degrees before he complained of 
subjective discomfort in the lumbosacral area.  The spinuous 
processes seemed to be normal in alignment.  He stood on his 
toes and heels without any problems.  X-rays of the 
lumbosacral spine were negative for abnormalities.

A February 1994 VA treatment report indicated that the 
appellant limped some because of his knee problems.  However, 
the appellant claimed that his real problem was his "lower 
back" which he reported had been bothering him because of 
his limping.  He denied any history of back injury.  There 
was no evidence of sciatic pain or radiculopathy.  He had 
flexion of the lumbar spine to about 70 degrees with some 
pain on the right and some muscle tightness.  Range of motion 
was otherwise within normal limits.  The examiner reported 
that, in view of the fact that he had had no back injury to 
account for his symptoms and had been walking with an 
abnormal gait for a long time, it was his opinion that the 
appellant's back problem was definitely related to the 
problem in his right knee.  The appellant claimed that he was 
going to join an exercise program to try to strengthen his 
back muscles.

A VA clinical record dated in April 1994 reported that the 
appellant continued to have difficulty with his knees.  The 
examiner noted that, because of the difficulty in getting 
around and limping, and walking with an abnormal gait, the 
appellant was developing considerable low back pain.  The 
appellant indicated that his problems were causing him 
difficulty at his job with the post office.

At his September 1994 hearing on appeal, the appellant 
testified that because of an altered gait as the result of 
his knee disability, he had low back pain.  He claimed that 
it hurt a little bit when he would bend forward.  He also 
claimed to have muscle spasms.  He indicated that his back 
condition had not worsened.

VA treatment records dated from August 1995 to September 1996 
were negative for any complaints or findings referable to the 
appellant's back.

Pursuant to the Board's December 1996 Remand, a VA 
examination was afforded in February 1997.  The appellant 
indicated that he had pain in his low back from time to time.  
The examiner observed that the appellant stood erect with no 
list and walked with no limp.  Examination of his back showed 
a normal reversal lumbar curve on forward flexion, but he 
could not flex beyond the point where his fingers were 2 feet 
from the floor.  The examiner reported that there was no 
indication for active treatment of any low back complaints, 
which he did not feel were related to the appellant's time in 
service.  In a July 1997 addendum the examiner specifically 
reported that he did not feel that there was any relation 
between the appellant's low back complaints and his left 
ankle and bilateral knee complaints.

Upon a thorough review of the medical evidence of record, the 
Board finds that the objective medical evidence does not 
substantiate that the appellant currently manifests a low 
back disability that was incurred or aggravated during 
service, or that manifested as the result of his service-
connected disabilities.  In so finding, the Board places 
emphasis on the appellant's service medical treatment records 
which merely indicate acute and transitory treatment for 
complaints of back pain that resolved without residuals, and 
a normal examination at the time of his military separation 
and the absence of any objective clinical findings suggestive 
of a back disability in service; his treatment records 
following service which merely indicate periodic subjective 
complaints of low back pain that the appellant attributed to 
his knee disability; and a VA physician's statement which 
specifically found no relationship between the appellant's 
low back pain and his bilateral knee disability.

The Board has considered the statements by the appellant, 
claiming that he currently manifests a low back disability as 
the result of his service-connected bilateral knee 
disability.  However, the Board finds that those statements 
have less probative value than the objective medical records 
during and following service, particularly the most recent VA 
medical opinion which specifically reported no relationship 
between the appellant's bilateral knee disability and any low 
back complaints.  The appellant is a layperson; his opinion 
is not probative as he is not competent to provide a medical 
diagnosis or opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Therefore, the Board finds that the appellant's low back 
disorder was not incurred or aggravated during service, or as 
a result of any service-connected disability, and the 
preponderance of the evidence is against his claim for 
entitlement to service connection.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

Service connection for a low back disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

